Citation Nr: 0204443	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-07 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1. Entitlement to an effective date earlier than March 10, 
2000, for the assignment of a 20 percent evaluation for 
lumbosacral strain with disc disease.

2. Entitlement to a higher rating for hiatal hernia, 
initially evaluated as zero percent, effective from 
November 1998.

(The issues of entitlement to service connection for carpal 
tunnel syndrome of the left upper extremity; entitlement to a 
higher rating for lumbosacral strain with disc disease, 
initially evaluated as 20 percent, effective from November 
1998; entitlement to a higher rating for right hip bursitis, 
initially evaluated as 10 percent, effective from November 
1998; entitlement to a higher rating for patellofemoral 
syndrome of the right knee, initially evaluated as 
zero percent, effective from May 2000; and entitlement to a 
higher rating for patellofemoral syndrome of the left knee, 
initially evaluated as zero percent, effective from May 2000, 
will be the subjects of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had various active service from February 1975 to 
October 1998.  He had more than 20 years of active duty at 
the time of his retirement from service on October 31, 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1999 and later RO decisions that denied service 
connection for carpal tunnel syndrome of the left upper 
extremity; granted service connection for lumbosacral strain 
with disc disease and evaluated this condition as 10 percent, 
effective from November 1998, and as 20 percent, effective 
from March 10, 1990; granted service connection for right hip 
bursitis and assigned a 10 percent evaluation for this 
condition, effective from November 1998; granted service 
connection for hiatal hernia and assigned a zero percent 
evaluation for this condition, effective from November 1998; 
granted service connection for patellofemoral syndrome of the 
right knee and assigned a zero percent evaluation, effective 
from May 2000; and granted service connection for 
patellofemoral syndrome of the left knee and assigned a 
zero percent evaluation, effective from May 2000.  The Board 
has classified the issues as shown on the first page of this 
decision based on those determinations and the determination 
made in this decision with regard to the effective date 
assigned for the low back disability.

The Board is undertaking additional development on the issues 
of entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity; entitlement to a higher 
rating for lumbosacral strain with disc disease, initially 
evaluated as 20 percent, effective from November 1998; 
entitlement to a higher rating for right hip bursitis, 
initially evaluated as 10 percent, effective from November 
1998; entitlement to a higher rating for patellofemoral 
syndrome of the right knee, initially evaluated as 
zero percent, effective from May 2000; and entitlement to a 
higher rating for patellofemoral syndrome of the left knee, 
initially evaluated as zero percent, effective from May 2000, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing those issues.


FINDINGS OF FACT

1.  In February 1999, the veteran submitted a claim for 
service connection for a low back disability.

2.  A RO rating decision in April 1999 granted service 
connection for lumbosacral strain and assigned a zero percent 
evaluation for that condition, effective from November 1998; 
a March 1990 RO rating decision increased the evaluation from 
zero to 10 percent, effective from November 1998; and a March 
2001 RO rating decision increased the evaluation from 10 to 
20 percent, effective from March 10, 2000.

3.  Symptoms of a intervertebral disc syndrome that produce 
moderate impairment have been demonstrated since the 
veteran's separation from service.

4.  The hiatal hernia is manifested primarily by epigastric 
distress, X-ray evidence of a small sliding hiatal hernia and 
minimally thickened folds in the duodenal apex and post 
bulbar area, and complaints of burning in the stomach; 
symptoms that produce considerable impairment of health are 
not found.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
evaluation for lumbosacral strain  from the earlier effective 
date of November 1998 are met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.7, 4.71a, 
Code 5293 (2001).

2.  The criteria for a higher rating of 10 percent for hiatal 
hernia, effective from November 1998, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7346 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 State. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West USP. 2001)) redefined VA's 
duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims discussed 
in this decision.

The veteran has been provided with a VA examinations to 
determine the current severity of his low back disability and 
hiatal hernia.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, that essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In a March 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate the claims and offered to assist him 
in obtaining any relevant evidence.  Under the circumstances, 
the Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claims and that there is no prejudice to him by appellate 
consideration of the claims at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present in a joint must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 
4.45.


I.  Entitlement to an Effective Date Earlier than March 10, 
2000, for the Assignment of a 20 Percent Evaluation for 
Lumbosacral Strain with Disc Disease

The veteran had various active service from February 1975 to 
October 1998.  He had more than 20 years of active duty at 
the time of his retirement from service on October 31, 1998.

Service medical records show that the veteran was seen in 
September 1998 for complaints of low back pain and right hip 
pain for 5 to 6 years.  He underwent consultation for lumbar 
back pain and right iliotibial band syndrome.  The assessment 
was right sacroiliac with history of pes cavus and leg length 
discrepancy.

In February 1999, the veteran submitted a claim for service 
connection for a low back disability.  He reported a history 
of low back pain and sciatica.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
in the late 1990's, 2000, and 2001.  The more salient medical 
reports with regard to the claims being considered in this 
decision are discussed in the appropriate sections.

The veteran underwent VA medical examinations in March 1999.  
He complained of pain in the right flank that extended down 
the right lower extremity.  On examination of the spine, he 
was able to forward flex to toe touch, extend 30 degrees, 
bend 30 degrees in each direction, and rotate in all 
directions without pain.  Fabere test was positive on the 
right and negative on the left.  Straight leg raising was 
negative in the seated and supine positions.  Motor testing 
was 5/5 throughout.  Sensation was intact with the exception 
of the lateral aspect of the right foot that seemed to be 
most likely due to the gunshot wound to the lateral aspect of 
the foot in the past.  Reflexes were 2+ and equal with 
distraction at the knees and 2+ and equal at the ankles, 
bilaterally.  There was no clonus present.  The impression 
was mechanical low back pain with no clinical evidence of 
radiculopathy at this time, although the history was 
consistent with radiculopathy.  The examiner opined that the 
veteran might have a resolving herniated nucleus pulposus 
that had been appropriately treated with Motrin and other 
conservative therapy.  It was noted that the veteran had a 
pending MRI (magnetic resonance imaging).

The veteran underwent a VA neurological examination in March 
1999.  He gave a history of low back pain that radiated into 
the right leg.  The impression was chronic lumbosacral strain 
with sciatica or lumbago.  It was noted that there was no 
evidence of a sciatic neuropathy or evidence of a 
radiculopathy, and that a MRI had been requested.  

An April 1999 RO rating decision granted service connection 
for lumbosacral strain.  A zero percent evaluation was 
assigned for this condition, effective from November 1998.  

The veteran underwent MRI of the lumbar spine in April 1999.  
The impression was mild generalized bulge at L4-L5.  At L5-
S1, there was mild to moderate left central and paracentral 
protrusion with spurring, and right central and paracentral 
herniated nucleus pulposus were not excluded.  There were 
facet changes that caused posterolateral narrowing of thecal 
sac with suggestion of spinal stenosis.

A March 2000 RO rating decision increased the evaluation for 
the lumbosacral strain from zero to 10 percent, effective 
from November 1998.

Statements from the veteran and testimony at a hearing in 
July 2000 are to the effect that he has low back pain with 
radiation down the right leg.  His testimony was also to the 
effect that the low back pain worsened with activity and 
produced functional impairment.

VA medical reports show that the veteran receives ongoing 
treatment for low back pain.  A report of his treatment in 
April 2000 notes the presence of low back pain from 
degenerative arthritic changes in the lumbar spine with some 
degree of radiculopathy present.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date entitlement arose or the date of receipt of the 
claim, whichever is later.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A longitudinal review of the evidence, including statements 
and testimony from the veteran, reveals that the veteran has 
a history of low back pain with radiation into the right leg 
since service and that this condition worsens with activity 
and produces functional impairment.  While the reports of his 
VA medical examinations in March 1999 did not reveal 
significant low back disability, the VA report of MRI of the 
lumbar spine in April 1999 shows the presence of 
intervertebral disc pathology.  The findings on the MRI 
report and the reports of his current treatment showing 
radiculopathy indicate that the veteran has had 
intervertebral disc syndrome that has produced moderate 
functional impairment since service.  Hence, the evidence 
supports granting a 20 percent evaluation for the lumbosacral 
strain with disc disease from the earlier effective date of 
August 1998 based on the above noted statutory and regulatory 
criteria.


II.  Entitlement to a Higher Rating for Hiatal Hernia, 
Initially Evaluated as Zero Percent, Effective from November 
1998

The veteran underwent a VA general medical examination in 
December 1998.  His height was 6 feet and one inch, and he 
weighed 250 pounds.  There were no complaints with his 
gastrointestinal (GI) system.  There were positive bowel 
sounds.  His abdomen was soft and tender.  A GI disorder was 
not found.

A VA medical report of the veteran's outpatient treatment in 
January 2000 notes that his problems included severe GERD 
(gastroesophageal reflux disease).  His symptoms were 
uncontrolled with Zantac and included burning in the stomach.  
No abnormalities were found on examination of the rectum.  He 
was scheduled for an upper GI series.

A VA report shows that the veteran had an upper GI series in 
February 2000.  The impressions were small sliding type 
hiatal hernia, and thickened folds in the proximal duodenum 
and in the stomach without evidence of ulcer.  

A VA report of the veteran's outpatient treatment in May 2000 
notes the presence of dyspepsia.  He was recommended for an 
upper GI series and his Zantac was increased.

A report of VA upper GI series in August 2000 shows 
impressions of a small sliding type hiatal hernia, and 
minimally thickened folds in the duodenal apex and post 
bulbar area suggesting duodenitis and/or scarring.

A VA report of the veteran's treatment in December 2000 shows 
that his weight was 292 pounds at that time.

A 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Code 7346.

The report of the veteran's VA general medical examination in 
December 1998 is negative for complaints or findings of a GI 
disorder, but the VA reports of his treatment in 2000 
indicate the presence of severe GERD manifested by burning in 
the stomach that was not controlled with medication.  Upper 
GI series reveal that the veteran has a sliding type hiatal 
hernia, and minimally thickened folds in the duodenal apex 
and post bulbar area suggesting duodenitis and/or scarring.  
The evidence also reveals that the veteran is not losing 
weight.  Nor does the evidence show that his GI symptoms 
produce severe impairment of health.

After consideration of all the evidence, the Board finds that 
the veteran's hiatal hernia is manifested primarily by 
epigastric distress, X-ray evidence of a small sliding hiatal 
hernia and thickened folds in the proximal duodenal apex and 
post bulbar area, and complaints of burning in the stomach 
that support the assignment of a 10 percent evaluation for 
the hiatal hernia, effective from November 1998.  The 
evidence does not show symptoms of hiatal hernia that produce 
considerable impairment of health to support the assignment 
of a rating higher than 10 percent under diagnostic code 7346 
at any time since November 1998.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Hence, the evidence supports granting a higher rating of 
10 percent for hiatal hernia, effective from November 1998.




ORDER

An effective date of November 1998, for the assignment of a 
20 percent evaluation for lumbosacral strain with disc 
disease is granted, subject to the regulations applicable to 
the payment of monetary benefits.

A higher rating of 10 percent for hiatal hernia, effective 
from November 1998, is granted, subject to the regulations 
applicable to the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

